McWhorter, Judge,

(dissenting):

I cannot concur in the opinion in this case because I have no doubt in my mind of the unconstitutionality of the statute requiring a qualification for holding office in addition to that required by the Constitiition, as is well shown in the dissenting opinion of Judge Branson in the case referred to of State v. McAllister, 38 W. Va. 485. I do not see that I could add anything to the, to me, unanswerable argument contained in said dissenting oxfinion. The doctrine of stare decisis has no application when the constitutionality of a statute is involved. It may be said this Court is bound by its own decisions, and this is true where there is no higher obligation resting upon the Court, but we must not forget that the Constitution itself is higher authority than any decision of this Court. As stated in the opinion, “After a question has been as thoroughly considered and decided as the one disposed of in State v. McAllister, supra, some stability should be attached to it, and it should not be overthrown for slight reasons.” I fully agree with this proposition, but if to my mind the decision was clearly and unquestionably in conflict with the provisions of the Constitution it is my duty to do all I can to “overthrow” or overrule it, although others do not view it in the same light. The reason for “overthrowing it” is not slight but of the most serious character. I ascribe to all my colleagues the same conscientious desire to reach true conclusions as I take to myself. The only difference is we do not see alike. In Ward v. County Court, 51 W. Va. 102, I could not agree with the opinion and wrote a note, which is found at page 106, wherein I stated that I did not desire to dissent from the majority of the Court and could not concur but simply acquiesced in the opinion because of the former “holdings of this Court in sustaining the’constitutionality of acts of the legislature taking from the county court the superintendence and administration of the police, affairs of their counties and committing the same to the municipal authorities of cities, towns and villages, insofar as relates to the granting of license therein for the sale of intoxicating liquors. ’’ I have never been satisfied with that “acquiescence.” Not having the shadow of a doubt of the unconstitutionality of those acts, my action should have been a possitive dissent as it is in this case for the same reason— and this with all due respect to the opinion of my brethren.